Exhibit 10.2

 

Mr. Thomas M. Good

c/o First Busey Corporation

100 West University

Champaign, Illinois  61824-4028

 

Dear Tom:

 

As you are aware, First Busey Corporation has implemented several changes in the
executive management of the company.  As part of this management restructuring,
on or about March 31, 2010, your position will change from Executive Vice
President, Risk Management to Executive Vice President and Senior Business
Lender of the Busey West Region.

 

In this new position you will report to the Executive Vice President, Business
Banking of Busey Bank.  Your compensation and benefits will remain unchanged at
this time, but may change when all management compensation is reviewed after the
end of the first quarter of this year.  You will continue to perform other
responsibilities assigned by the Chief Executive Officer or the board of
directors.

 

Please confirm your acquiescence and agreement to the changes noted above as
though such changes were reflected in your employment agreement with First Busey
by signing below and returning a copy of this letter to Dave White.  This letter
will act as an addendum to your employment agreement.

 

Thank you for your continued efforts.

 

 

Very truly yours,

 

 

 

 

 

Van A. Dukeman

 

President and CEO

 

First Busey Corporation

 

 

I understand and agree to the foregoing changes to my job title and related job
duties and responsibilities.

 

 

/s/ Thomas M. Good

 

Thomas M. Good

 

 

--------------------------------------------------------------------------------